Dillard, Judge,
concurring in judgment only.
I concur in judgment only because I do not agree with all that is said in the majority opinion. As such, the majority’s opinion decides only the issues presented in the case sub judice and may not be cited as binding precedent. See Court of Appeals Rule 33 (a).
*692Decided September 25, 2012.
Kimberly Charles, David A. Webster, for appellant.
Samuel S. Olens, Attorney General, Kimberly B. Lewis, Assistant Attorney General, Michael J. Walker, for appellees.